DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first recites the fixing of a shaft to a mounting part as part of an intended use for a fixing apparatus in line 1. However, claim 1 and its dependent claims go on to set forth a plurality of details directed towards the fixing of the shaft to the mounting part, as well as positively reciting the shaft in at least claim 6. It is therefore unclear from the claim whether Applicant is intending to claim the subcombination of the fixing apparatus, or the combination of the fixing apparatus, shaft, and mounting part. For the purpose of this action, Examiner has interpreted the claims as being directed towards the combination of the fixing apparatus, shaft, and mounting part, and will read the preamble of claim 1 as “A fixing apparatus 
Claim 8 first recites the fixing of a shaft to a mounting part as part of an intended use for a fixing apparatus in line 1. However, claim 8 and its dependent claims go on to claim 8. It is therefore unclear from the claim whether Applicant is intending to claim the subcombination of the fixing apparatus, or the combination of the fixing apparatus, shaft, and mounting part. For the purpose of this action, Examiner has interpreted the claims as being directed towards the combination of the fixing apparatus, shaft, and mounting part, and will read the preamble of claim 8 as “A fixing apparatus 
Claim 8 further recites the limitation “wherein the inner ring has an inner diameter originally smaller than an outer diameter of the shaft”. However, claim 8 also states “the inner ring configured to be sleeved on the shaft”. It is unclear from the claim as to how the inner ring has an inner diameter that is smaller than the outer diameter of the outer shaft, as if such is the case, the inner ring would not be able to be sleeved on the shaft. For the purpose of this action, Examiner will interpret this limitation as reading as “wherein the inner ring has an inner diameter corresponding to an outer diameter of the shaft”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (JP-2005042832A; hereinafter Kondo).
Regarding claim 1, Kondo discloses a fixing apparatus fixing a shaft (12) to a mounting part (mounting part 14; see embodiment of Fig. 1-3), comprising: 
an inner ring (20) having an outer tapered surface (22), the inner ring configured to be sleeved on the shaft (as seen in the figures); and 
an outer ring (30) having an inner tapered surface (32), the inner tapered surface configured to fit the outer tapered surface of the inner ring (as seen in the figures), 
wherein the inner ring and the outer ring are both configured to abut the mounting part in an axial direction of the shaft (see the face ‘A’ of the mounting part in Annotated Fig. 1 below which the inner and outer rings abut), 
wherein the outer ring is configured to be detachably fixed to the mounting part (via screws 40), 
and wherein the inner ring is squeezed by the outer ring to grip the shaft in a radial direction when the outer ring is fixed to the mounting part ([0014]-[0015] states a surface pressure is generated between the inner ring and shaft when the outer ring is fastened to the mounting part due to the wedging of the tapered surfaces of the inner and outer rings; i.e. the inner ring is squeezed by the outer ring to grip the shaft in a radial direction when the outer ring is fixed to the mounting part).

    PNG
    media_image1.png
    325
    389
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Kondo discloses wherein the fixing apparatus further comprises a screw (40) configured to fix the outer ring to the mounting part in the axial direction (as seen in the figures).
Regarding claim 4, Kondo discloses wherein the inner ring defines at least one groove (23) which allows the inner ring to deform in a circumferential direction (as the groove extends entirely through the inner ring, it is capable of allowing the inner ring to deform in a circumferential direction).
Regarding claim 8, Kondo discloses a fixing apparatus fixing a shaft (12) to a mounting part (mounting part 14; see embodiment of Fig. 1-3), comprising: 
an inner ring (20) having an outer tapered surface (23), the inner ring configured to be sleeved on the shaft (as seen in the figures); and 
an outer ring (30) having an inner tapered surface (32), the inner tapered surface configured to fit the outer tapered surface of the inner ring (as seen in the figures), 
wherein the inner ring has an inner diameter corresponding to an outer diameter of the shaft (since the inner ring fits onto the shaft as seen in the figures, their diameters correspond to each other), 

wherein the outer ring is detachably fixed to the mounting part (via screws 40).
Regarding claim 9, Kondo discloses wherein the fixing apparatus further comprises a screw (40) configured to fix the outer ring to the mounting part in the axial direction (as seen in the figures).
Regarding claim 11, Kondo discloses wherein the inner ring defines at least one groove (23) which allows the inner ring to deform in a circumferential direction (as the groove extends entirely through the inner ring, it is capable of allowing the inner ring to deform in a circumferential direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo.
Regarding claim 3, Kondo does not explicitly disclose wherein the inner ring comprises plastic material, however, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kondo to have the inner ring comprise plastic material, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Renault (FR-652278A).
Regarding claim 5, Kondo does not explicitly disclose wherein the at least one groove comprises a plurality of grooves extending from one end surface to another end surface of the inner ring such that the inner ring has a gear-shaped configuration.
Renault (Fig. 1-2) teaches of a similar fixing apparatus having an inner ring (formed via segments 7) surrounding a shaft (4), wherein the inner ring has a plurality of grooves (see grooves ‘B’ separating the segments in Annotated Fig. 2 below) extending between one end surface to another end surface of an inner ring (as seen in the figures), wherein an outer surface of the inner ring has a gear-shaped configuration (via teeth 9), which assists in transmitting rotation between the shaft and an outer ring (1) which surrounds the inner ring.

    PNG
    media_image2.png
    202
    267
    media_image2.png
    Greyscale

Annotated Figure 2
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kondo with the teachings of Renault, to have the inner ring have a plurality of grooves extending from one end surface to another end surface of the inner ring, and have the outer tapered surface have a gear-shaped configuration, to assist in transmitting rotation between the shaft and the outer ring. 
Regarding claim 6, Kondo does not explicitly disclose wherein the inner ring comprises two separated parts, and wherein, when the two separated parts are sleeved on the shaft, the two separated parts are spaced apart in a circumferential direction to form a gap which allows the inner ring to deform in the circumferential direction.
Renault (Fig. 1-2) teaches of a similar fixing assembly having an inner ring (formed via segments 7) comprising two separated parts (it can be seen there are multiple segments in the figures), which are sleeved on a shaft (4), and wherein the separated parts are spaced apart in a circumferential direction to form a gap (grooves in Annotated Fig. 2 form gaps between the segments), which allows for the inner ring to deform in a circumferential direction (based upon the tightening of an outer collar 10 to an outer ring 1).

Regarding claim 12, Kondo does not explicitly disclose wherein the at least one groove comprises a plurality of grooves extending from one end surface to another end surface of the inner ring such that the inner ring has a gear-shaped configuration.
Renault (Fig. 1-2) teaches of a similar fixing apparatus having an inner ring (formed via segments 7) surrounding a shaft (4), wherein the inner ring has a plurality of grooves (see grooves ‘B’ separating the segments in Annotated Fig. 2 below) extending between one end surface to another end surface of an inner ring (as seen in the figures), wherein an outer surface of the inner ring has a gear-shaped configuration (via teeth 9), which assists in transmitting rotation between the shaft and an outer ring (1) which surrounds the inner ring.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kondo with the teachings of Renault, to have the inner ring have a plurality of grooves extending from one end surface to another end surface of the inner ring, and have the outer tapered surface have a gear-shaped configuration, to assist in transmitting rotation between the shaft and the outer ring. 
Regarding claim 13, Kondo does not explicitly disclose wherein the inner ring comprises two separated parts, and wherein, when the two separated parts are sleeved 
Renault (Fig. 1-2) teaches of a similar fixing assembly having an inner ring (formed via segments 7) comprising two separated parts (it can be seen there are multiple segments in the figures), which are sleeved on a shaft (4), and wherein the separated parts are spaced apart in a circumferential direction to form a gap (grooves in Annotated Fig. 2 form gaps between the segments), which allows for the inner ring to deform in a circumferential direction (based upon the tightening of an outer collar 10 to an outer ring 1).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kondo with the teachings of Renault, to have the inner ring comprise two separated parts, which are sleeved on the shaft and spaced apart in a circumferential direction forming a gap, which allows to deform in the circumferential direction, as a simple means of design preference to have an inner ring that is formed in separable parts in a well-known manner. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Schlafi et al. (US 8,267,974; hereinafter Schlafi).
Regarding claim 7, Kondo does not explicitly disclose wherein the outer tapered surface of the inner ring and the inner tapered surface of the outer ring are each threaded surfaces, and wherein the outer tapered surface corresponds to the inner tapered threaded surface.

It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kondo with the teachings of Schlafi, to have both the outer tapered surface of the inner ring and the inner tapered surface of the outer ring have corresponding threaded surfaces, as a means to secure the inner and outer rings together when they are sleeved on the shaft.
Regarding claim 10, Kondo does not explicitly disclose wherein the outer tapered surface of the inner ring and the inner tapered surface of the outer ring are each threaded surfaces, and wherein the outer tapered surface corresponds to the inner tapered threaded surface.
Schlafi teaches of a similar fixing apparatus (Fig. 1-4) having an inner ring (3) with a threaded, outer tapered surface (tapered surface 5 has threads 6), which corresponds to a threaded, inner tapered surface (tapered bore 13 has threads) of an outer ring (11; as seen in the figures), thereby securing the inner and outer rings together when they are sleeved on a shaft (2).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kondo with the teachings of Schlafi, to have both the outer tapered surface of the inner ring and the inner tapered surface of the outer .

Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krumbacher (US 2016/0193735) in view of Kondo.
Regarding claim 14, Krumbacher discloses an actuator (comprising 13, 14) of a robot (1) comprising a shaft (21), a mounting part (comprising 22 and 24) and a fixing apparatus (comprising screws 26 and outer ring ‘C’ seen in Annotated Fig. 3 below) configured to fix the shaft to the mounting part (portion 21b of the shaft extends through the opening of the outer ring, as seen to the figures, and is fixed to the mounting part via screws 26), wherein the fixing apparatus comprises:
an outer ring (see ‘C’ in Annotated Fig. 3 below);
wherein the outer ring abuts the mounting part in an axial direction of the shaft (as seen in the figures.), and
wherein the outer ring is detachably fixed to the mounting part (via screws 26).

    PNG
    media_image3.png
    332
    271
    media_image3.png
    Greyscale

Annotated Figure 3
Krumbacher does not explicitly disclose wherein the fixing apparatus comprises an inner ring having an outer tapered surface, wherein the inner ring is sleeved on the shaft, wherein the outer ring has an inner tapered surface, wherein the inner tapered surface fits the outer tapered surface of the inner ring, wherein the inner ring abuts the mounting part in an axial direction of the shaft, and wherein the ring is squeezed by the outer ring to grip the shaft in a radial direction.
Kondo teaches of a known means to fasten a shaft and a rotating body (see [0001]), via a similar fixing apparatus (see embodiment of Fig. 1-3), which fixes a shaft (12) to a mounting part (14), wherein the fixing apparatus comprising an inner ring (20) with an outer tapered surface (22) that is sleeved on the shaft (as seen in the figures), an outer ring (30) with an inner tapered surface (32), wherein the inner tapered surface fits the outer tapered surface of the inner ring (as seen in the figures), wherein the inner ring abuts the mounting part in an axial direction of the shaft (see the face ‘A’ of the mounting part in Annotated Fig. 1 which the inner ring abuts), and wherein the ring is 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Krumbacher with the teachings of Kondo, to have the fixing apparatus comprise an inner ring having an outer tapered surface that is sleeved on the shaft, wherein the inner ring defines at least one groove allowing the inner ring to deform in a circumferential direction, an inner tapered surface on the outer ring, which fits the inner tapered surface, the inner ring abutting the mounting part in an axial direction of the shaft, and the inner ring being squeezed by the outer ring to grip the shaft in a radial direction, as a known means to fasten the shaft to the rotating body (10 of Krumbacher; [0038] states the body 10 is rotatable).
Regarding claim 15, Krumbacher further discloses wherein the fixing apparatus comprises a screw (26) which fixes the outer ring to the mounting part in the axial direction (as seen in the figures).
Regarding claim 16, Krumbacher, as modified by Kondo discloses wherein the inner ring defines at least one groove, which allows the inner ring to deform in a circumferential direction (as stated above in claim 14).
Regarding claim 20, Krumbacher further discloses wherein the actuator further comprises an enclosure (15), wherein the mounting part is an end cover (it can be seen 24b of 24 of the mounting part covers an end of the enclosure), and the shaft is fixedly connected to the enclosure through the fixing apparatus (as the shaft is fixedly connected to 22 of the mounting part via the fixing apparatus, and 24 of the mounting part is fixedly connected to the enclosure via screws 25, the shaft is therefore fixedly connected to the enclosure through the fixing apparatus).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krumbacher in view of Kondo as applied to claim 14, and in further view of Renault.
Regarding claim 17, Krumbacher nor Kondo explicitly disclose wherein the at least one groove comprises a plurality of grooves extending from one end surface to another end surface of the inner ring such that the inner ring has a gear shaped configuration.
Renault (Fig. 1-2) teaches of a similar fixing apparatus having an inner ring (formed via segments 7) surrounding a shaft (4), wherein the inner ring has a plurality of grooves (see grooves ‘B’ separating the segments in Annotated Fig. 2 below) extending between one end surface to another end surface of an inner ring (as seen in the figures), wherein an outer surface of the inner ring has a gear-shaped configuration (via teeth 9), which assists in transmitting rotation between the shaft and an outer ring (1) which surrounds the inner ring.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Krumbacher as modified by Kondo with the 
Regarding claim 18, Krumbacher nor Kondo explicitly disclose wherein the inner ring comprises two separated parts, and wherein the two separated parts are cooperatively sleeved on the shaft and spaced apart in a circumferential direction to form a gap which allows the inner ring to deform in the circumferential direction.
Renault (Fig. 1-2) teaches of a similar fixing assembly having an inner ring (formed via segments 7) comprising two separated parts (it can be seen there are multiple segments in the figures), which are sleeved on a shaft (4), and wherein the separated parts are spaced apart in a circumferential direction to form a gap (grooves in Annotated Fig. 2 form gaps between the segments), which allows for the inner ring to deform in a circumferential direction (based upon the tightening of an outer collar 10 to an outer ring 1).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Krumbacher as modified by Kondo with the teachings of Renault, to have the inner ring comprise two separated parts, which are sleeved on the shaft and spaced apart in a circumferential direction forming a gap, which allows to deform in the circumferential direction, as a simple means of design preference to have an inner ring that is formed in separable parts in a well-known manner. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krumbacher in view of Kondo as applied to claim 14, and in further view of Schlafi.
Regarding claim 19, Krumbacher nor Kondo explicitly disclose wherein the outer tapered surface of the inner ring and the inner tapered surface of the outer ring are each threaded surfaces, and wherein the outer tapered surface corresponds to the inner tapered threaded surface.
Schlafi teaches of a similar fixing apparatus (Fig. 1-4) having an inner ring (3) with a threaded, outer tapered surface (tapered surface 5 has threads 6), which corresponds to a threaded, inner tapered surface (tapered bore 13 has threads) of an outer ring (11; as seen in the figures), thereby securing the inner and outer rings together when they are sleeved on a shaft (2).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Krumbacher as modified by Kondo with the teachings of Schlafi, to have both the outer tapered surface of the inner ring and the inner tapered surface of the outer ring have corresponding threaded surfaces, as a means to secure the inner and outer rings together when they are sleeved on the shaft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678   
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619